DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 have been examined.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Richard R. Peters, Esquire on March 8, 2021.
The application has been amended as follows: 

The Abstract of the application is hereby amended to read as follows:
A computerized system for distributing an estimated monetary value of a used vehicle.  The system comprises a server including a pricing engine which, for a used vehicle, identifies the seller of the used vehicle and a used vehicle retailer to which to offer the used vehicle, and determines a mileage and condition of the used vehicle.  The server collects used vehicle sample data for different types of used vehicles, and generates a depreciation curve for each used vehicle type based on used vehicle sales data.  It then groups each sampled used vehicle type with a set of similar depreciation curves into a depreciation segment, wherein the depreciation segment comprises a group of vehicle types that present a similar depreciation pattern, and matches the used vehicle of the seller to the depreciation segment, determines a monetary value of the used vehicle, and communicates the monetary value to the seller or the retailer.

The following statements of amendments to the instant specification refer to the Applicant’s amendments submitted February 23, 2021:

In the fourth line of paragraph [0007], “vehicles is offered” is hereby corrected to recite: “vehicle is offered”.

In the first and second lines of paragraph [0038], “It is noted that would like” is hereby corrected to recite: “It is noted that a buyer would like”.

In the first line of paragraph [0043] (it is intended as paragraph [0043]), at the bottom of page 5 of the amendment of February 23, 2021, “[0042] Exterior Color can be used” is hereby corrected to recite: “[0043] Exterior Color can be used”. 

In the sixth line of paragraph [0052], “As, an Audio®_A4 is in segment” is hereby corrected to recite: “An Audi® A4 is in segment”.  In the eleventh line of paragraph [0052], “The purchasing is an individual buyer” is hereby corrected to recite: “The purchaser is an individual buyer”.

In the thirteenth line of paragraph [0063], “sent on email” is hereby corrected to recite: “sent by email”.     



Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Sheinson et al. (U.S. Patent Application Publication 2004/0172266) discloses a computerized system for distributing an estimated monetary value of a used vehicle on the Internet, the Internet including a server and a computer (Figure 1; paragraphs 22-33), the server comprising a category-agnostic pricing engine that evaluates the fair price range of any used automobile, and is configured to: identify the seller (Abstract); identify a used-vehicle retailer to offer the used vehicle for sale to (paragraph 36); determine a mileage of the used vehicle (paragraph 36); and determine a condition of the used vehicle (paragraphs 34 and 38).  Sheinson does not expressly disclose a monitor, but it is well known for computers to have monitors.  Sheinson discloses using sales data (Abstract; paragraphs 40, 41, and 55), but does not expressly disclose collecting a set of samples of one or more used-vehicle types, wherein the set of samples comprises a make of each used-vehicle type, a model of each used-vehicle type, and a year of each used-vehicle type; however, Swinson et al. (U.S. Patent Application Publication 2013/0030870) teaches collecting a set of samples of one or more used-vehicle types, wherein the set of samples comprises a make of each used-vehicle type, a model of each used-vehicle type, and a year of each used-vehicle type, and collecting used-vehicles sales data for the set of samples for a 
Sheinson does not disclose generating a depreciation curve for each used-vehicle type, but Swinson teaches determining a set of depreciation functions (paragraphs 47, 60, and 101-102).  Baker (U.S. Patent Application Publication 2012/0005045) teaches depreciation curves, including different depreciation curves for different vehicles (paragraphs 74-77; Figures 13, 15, and 18-21).  (It is noted that the depreciation curve for each used-vehicle type is not recited as necessarily having anything to do with the “depreciation patterns” and “depreciation segment” recited in later elements of claim 1.)
Sheinson discloses web page forms (paragraphs 34 and 43-44).  Sheinson does not disclose providing a web page that includes a display of the monetary value of the used vehicle based on the depreciation segment, receiving a request for the web page from either a computing device of the seller or a computing device of the used-vehicle retailer, configuring the web page to display the monetary value of the used vehicle based on the depreciation segment, and communicating the web page configured to display the monetary value of the used vehicle to either the seller’s computer device or the used-vehicle retailer’s computer device.  However, given that Sheinson does disclose communicating estimated monetary values to a seller and/or a dealer, and given the well-known practices of receiving requests and communicating web pages to 
However, Sheinson, Swinson, and Baker do not disclose grouping each sampled used-vehicle type with a set of similar depreciation patterns into a depreciation segment, wherein the depreciation segment comprises a plurality of vehicle types that present a similar depreciation pattern within specified thresholds of the used-vehicle sales data, and matching the used vehicle of the seller to the depreciation segment.  No other prior art of record supplies these deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	March 8, 2021